UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated Filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: As of January 20, 2010, there were 7,889,268 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2009 (Unaudited) and June 30, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Six Months Ended December 31, 2009 and 2008 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Six Months Ended December 31, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended December 31, 2009 and 2008 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 23 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4. Controls and Procedures 36 PART II Other Information 36 ITEM 1. Legal Proceedings 36 ITEM 1A. Risk Factors 36 ITEM 4. Submission of Matters to a Vote of Security Holders 38 ITEM 6. Exhibits 39 Signatures 40 3 Index PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) December31, June30, 2009 2009 ASSETS Current Assets Cash and cash equivalents $ 17,713 $ 20,865 Accounts receivable (net of allowance of $781 and $754) 10,833 8,812 Inventories 199 200 Deferred income taxes 566 528 Prepaid expenses and other current assets 1,398 1,152 Total current assets 30,709 31,557 Fixed assets, net 1,534 1,792 Capitalized software costs, net 12,586 13,498 Goodwill, net 13,202 9,843 Other intangible assets, net 5,980 3,381 Other long-term assets 87 48 Total Assets $ 64,098 $ 60,119 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,109 $ 933 Advances from customers 9,808 8,769 Income taxes payable 144 341 Accrued expenses and other current liabilities 2,977 3,241 Total current liabilities 14,038 13,284 Deferred income taxes 4,685 4,938 Other long term liabilities 1,267 - Total liabilities 19,990 18,222 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000shares; none issued - - Common stock, $.10 par value; authorized 25,000,000shares; 8,478,985 and 8,283,272 shares issued as of December 31, 2009 and June 30, 2009, respectively 848 828 Additional paid-in capital 33,216 32,325 Treasury stock, 589,717 shares at December 31, 2009 and June 30, 2009 (3,503 ) (3,503 ) Retained earnings 13,839 12,437 Accumulated other comprehensive (loss) (292 ) (190 ) Total stockholders' equity 44,108 41,897 Total Liabilities and Stockholders' Equity $ 64,098 $ 60,119 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except earnings per share) (Unaudited) (Unaudited) Three months ended Six Months ended December31, December31, 2009 2008 2009 2008 Revenue System sales $ 2,412 $ 2,023 $ 5,214 $ 4,452 Services 8,404 7,992 16,346 15,396 Total revenue 10,816 10,015 21,560 19,848 Cost and Expenses Cost of systems (1) 928 967 1,708 1,707 Cost of services 2,701 2,651 5,274 5,308 Amortization of capitalized software costs 1,309 1,517 2,752 3,003 Software development costs 1,080 882 2,128 1,758 Selling general and administrative 4,071 3,655 7,962 7,517 Total costs and expenses 10,089 9,672 19,824 19,293 Operating income 727 343 1,736 555 Interest and other income 92 110 111 248 Interest and other (expense) (6 ) (7 ) (22 ) 3 Income before income taxes 813 446 1,825 806 Income tax (expense) (30 ) (143 ) (423 ) (285 ) Net income 783 303 1,402 521 Other comprehensive income (loss) Foreign currency translation adjustment 3 (398 ) (102 ) (630 ) Comprehensive income (loss) $ 786 $ (95 ) $ 1,300 $ (109 ) Net income per Common Share Basic $ 0.10 $ 0.04 $ 0.18 $ 0.07 Diluted $ 0.10 $ 0.04 $ 0.18 $ 0.07 Weighted Average Common Shares Outstanding Basic 7,842 7,659 7,784 7,651 Diluted 7,958 7,962 7,926 7,985 (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shares Amount Balance at June30,2009 8,283 $ 828 $ 32,325 $ (3,503 ) $ 12,437 $ (190 ) $ 41,897 Exercise of stock options 126 13 458 471 Issuance of common stock on vesting of restricted shares 70 7 (7 ) - Stock based compensation expense 301 301 Tax benefit from exercise of stock options 139 139 Foreign currency translation adjustment (102 ) (102 ) Net income 1,402 1,402 Balance at December31,2009 (Unaudited) 8,479 $ 848 $ 33,216 $ (3,503 ) $ 13,839 $ (292 ) $ 44,108 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Six Months Ended December31, 2009 2008 Cash Flows From Operating Activities Net income $ 1,402 $ 521 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 3,442 3,527 Gain on disposal of fixed assets - (24 ) Stock based compensation expense 301 434 Deferred tax provision (175 ) (154 ) Provision for doubtful accounts 126 59 Changes in operating assets and liabilities, net of business acquired: Accounts receivable (972 ) (1,108 ) Inventories (1 ) (50 ) Prepaid expenses and other assets (166 ) (77 ) Accounts payable, accrued expenses and advances from customers 285 (436 ) Net cash provided by operating activities 4,242 2,692 Cash Flows From Investing Activities Acquisition of fixed assets (61 ) (353 ) Proceeds from sale of fixed assets - 47 Capitalized software costs (1,839 ) (1,942 ) Acquisition of businesses, net of cash acquired (5,991 ) (3,797 ) Net cash used in investing activities (7,891 ) (6,045 ) Cash Flows From Financing Activities Repurchase of common stock - (127 ) Proceeds from exercise of stock options 471 - Tax benefits from exercise of stock options 139 - Net cash provided by (used in) financing activities 610 (127 ) Foreign currency translation adjustments (113 ) (630 ) Net change in cash and cash equivalents (3,152 ) (4,110 ) Cash at beginning of period 20,865 22,741 Cash at end of period $ 17,713 $ 18,631 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes paid $ 601 $ 29 See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2009, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three and six months ended December 31, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three and six months ended December 31, 2009 and the three and six months ended December 31, 2008, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.TREASURY STOCK In February 2008, the Board of Directors of the Company authorized Mediware to repurchase up to $4,000,000 of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate (the “Share Repurchase Program”).In October 2008, the Board of Directors expanded the Share Repurchase Program by $3,318,000, bringing the total amount authorized under the Share Repurchase Program to $7,318,000.The program has no expiration date, and Mediware has no obligation to purchase shares under the Share Repurchase Program. As of December 31, 2009, the Company has repurchased a total of 589,717 shares of Common Stock at a cost of $3,503,000 under the Share Repurchase Program.As of December 31, 2009, the Company is authorized to purchase up to an additional $3,815,000 of Common Stock under the Share Repurchase Program. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Company will use the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4.ACQUISITIONS Commencing July 1, 2009, the Company has accounted for business combinations under the revised accounting principles in Accounting Standards Codification (“ASC”) Healthcare Automation, Inc. On December 11, 2009, Mediware acquired all of the outstanding common stock of Healthcare Automation, Inc., a Delaware corporation (“HAI”).HAI provided medication management solutions to home infusion , specialty pharmacyand alternate care markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. 8 Index Mediware believes the acquisition of HAI will expand its medication management offering by expanding its presence in the home infusion, specialty pharmacy and alternate care markets.The Company plans to continue offering its WORx pharmacy product line to the larger acute care hospitals and behavioral health facilities, and its Ascend pharmacy products to smaller hospitals and pharmacies, while the HAIproduct line, along with the Ascend home infusionproduct line will be offered to home infusion, specialty pharmacy and alternate caremarkets. Mediware expects the HAI products to generate revenue by licensing its proprietary software, and by providing professional services and support for the product lines.Generally, HAI customers are charged an initial start-up fee along with monthly fees for the continued use and support of the proprietary software.Software license fees are recognized, when the license is initially executed, subject to the revenue recognition principles for software.Professional services and support revenues are recognized as the services are delivered. The purchase price paid forHAI consists of an initial purchase price of $3,501,000 in cash, net of $5,000 cash acquired, at the closing, plus contingent consideration up to $946,000 based upon the achievement of certain revenue milestones through December 11, 2010.The purchase price is also subject to a working capital adjustment.The Company expects to determine the amount of the contingent consideration within sixty days after the first anniversary of the transaction.Contingent consideration is payable within 3 months of the anniversary date of the acquisition.We estimated the fair value of the contingent consideration to be $797,000 using a probability-weighted discounted cash flow model.This fair value is based on significant inputs not observable in the markets and thus represents a Level 3 measurement as defined in ASC 820.The Company incurred $40,000 of legal, accounting and other professional fees related to this transaction, which have been expensed.The results of the HAI operations are included in the accompanying financial statements from the date of acquisition andare not significant. The Company has accounted for the acquisition of HAI as the acquisition of a business under U.S. Generally Accepted Accounting Principles.The assets acquired and liabilities assumed of HAI were recorded as of the acquisition date, at their respective fair values.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable.However, actual results may differ from these estimates. The following summarizes the assets acquired and liabilities assumed at the acquisition date, net ofcash acquired (in thousands): Purchase Price Allocation Accounts receivable $ 743 Prepaid and other current assets 79 Fixed assets 14 Intangible assets subject to amortization 2,199 Goodwill 1,786 Accounts payable (57 ) Advances from customers (240 ) Accrued expenses and other current liabilities (226 ) Other long term liabilities – contingent consideration (797 ) Total purchase price, net of cash acquired $ 3,501 Details of acquired intangibles and goodwill are as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 756 5.0 years 19.1 % Customer relationships 1,285 6.0 years 19.1 % Customer Backlog 158 13 months 19.1 % $ 2,199 Goodwill $ 1,786 9 Index The Company believes that the estimated tangible assets represent fair value at the date of acquisition.The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of purchased technology at $756,000.The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships and contracted backlog using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $1,285,000 and contracted backlog at $158,000.The Company will amortize this amount over the estimated useful life of six years and the contracted backlog over the estimated useful life of thirteen months. The Company intends to make an election under the Internal Revenue code section 338(h)(10).Accordingly, goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of HAI has not been presented as the acquisition is not significant. Advantage Reimbursement, Inc. On December 11, 2009, Mediware, through its newly formed wholly owned subsidiary Advantage Reimbursement, LLC, a Delaware limited liability company (“ARL”),acquired substantially all of the assets of Advantage Reimbursement, Inc., a Massachusetts corporation(“ARI”).ARI was a leading provider of billing and collection services for home infusion and alternate care enterprises. The acquisition of ARI expands the scope of services that Mediware can provide to its current and potential home infusion, specialty pharmacy and alternate care customers.The Company believes that over time this business will become an important differentiator that will not only contribute to its ability to make sales of its traditional software products but that will also drive revenue on as an independent business. Mediware expects the ARL services will generate revenue by providing collection and billings services and expertise to Mediware’s home infusion, specialty pharmacy and alternate care customers and to other software providers’ customers as well.Customers are charged a percentage of the third party fees that are collected.The Company records revenue as the third party billings are collected. The purchase price paid for the assets of ARI consisted of an initial purchase price of $2,061,000 paid in cash at the closing, plus contingent consideration up to $546,000 based upon the achievement of certain revenue milestones through December 11, 2010. The purchase price is also subject to a working capital adjustment. The Company expects to determine the amount of the contingent consideration within sixty days after the first anniversary of the transaction.
